Citation Nr: 0833673	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-27 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for second degree burn scars from the right shoulder to the 
right thigh.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1983 to July 1992.
This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

In July 2006, the Board remanded this case to the RO for 
further development and consideration of the evidence.

Because the RO has failed to fully comply with the directives 
of the Board's July 2006 remand, the Board is again remanding 
this case to the RO via the Appeals Management Center (AMC).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268 (1998), the U.S. Court 
of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims and hereinafter, the Court) held that a 
veteran has a right to compliance with orders specified in a 
remand from the Board.

In the prior July 2006 remand, the Board directed the RO to 
afford the veteran a VA examination to determine the nature 
and extent of the veteran's second degree burn scars from his 
right shoulder to his right thigh.  The examiner was 
instructed to describe all of his or her findings in detail, 
including any functional impairment caused by the condition.  

The veteran underwent a VA examination in November 2006.  The 
examiner noted that the veteran had previously sustained 
second degree burns to the right shoulder, arm, chest, torso, 
buttock, and thigh.  The veteran also sustained a third 
degree burn to the right hip, which has been rated separately 
and is not at issue.  The examiner discussed in detail burn 
scars on the right upper arm, chest, and torso.  However, he 
failed to describe the size and nature of the burn on the 
veteran's right thigh.  Additionally, it is not entirely 
clear to the Board from the examiner's report whether the 
veteran still has scars on the right shoulder and buttock or 
if the burns to those areas have fully healed.  

Without a detailed description of the full extent of the 
veteran's scarring, it is impossible for the Board to 
determine whether the veteran's disability is properly rated.  

This failure to provide adequate medical evidence of the 
nature and extent of the veteran's disability constitutes 
noncompliance with the Board's prior remand instructions.  As 
such, the case must be remanded to afford the veteran another 
VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule a VA 
examination with an appropriate medical 
professional to determine the nature and 
extent of the veteran's second degree 
burns from his right shoulder to his right 
thigh.  The veteran's claim folder and a 
copy of this REMAND should be furnished to 
the examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail, including 
the size, location, and appearance of all 
of the veteran's second degree burns.  

The examiner should note any functional 
impairment caused by the veteran's 
disability, including a full description 
of the effects of his disability upon his 
ordinary activities, if any.  

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  The 
RO should take into consideration If the 
benefit sought is not granted, the veteran 
and his representative should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




